Exhibit 10.1

 

SECOND AMENDMENT TO LETTER AGREEMENT

 

This Second Amendment to Letter Agreement (this “Second Amendment”) is made as
of August 5, 2014, by and between Robert Lane (“Employee”) and Emerge Energy
Services GP, LLC (the “Company”).  Capitalized terms used herein without
definition shall have the meanings ascribed thereto in the Employment Agreement
(as defined below).

 

The parties hereto acknowledge the following facts:

 

1.             Employee and the Company are parties to an employment offer
letter, dated October 24, 2012, which previously was assigned to the Company by
Emerge Energy Services LP (the “MLP”) on March 4, 2013, and amended May 29, 2013
(collectively, the “Employment Agreement”).

 

2.             The parties hereto wish to amend certain terms of the Employment
Agreement to revise the terms and conditions of the long-term incentive
programs.

 

In connection therewith, the parties hereto hereby amend the Employment
Agreement as follows, effective as of the date hereof:

 

1.             The second sentence of the first paragraph of the Employment
Agreement is hereby deleted and replaced in its entirety with the following:

 

“Effective as of July 1, 2014, your annual salary will be $275,000, less payroll
deductions and all required withholdings, payable in installments in accordance
with the Company’s normal payroll practices (but in no event less often than
monthly).”

 

2.             The fourth and fifth paragraphs of the Employment Agreement are
hereby deleted and replaced in their entirety with the following:

 

“You acknowledge and agree that (i) with respect to calendar year 2013, you
participated in two long-term incentive programs (the “2013 LTICs”) pursuant to
which you were eligible to earn an annual cash bonus based on (A) the MLP’s
regular annual distribution to unitholders and (B) equity appreciation compared
to MLP equity value at IPO, and (ii) with respect to the 2013 LTICs you are
eligible to receive a cash incentive equal to $146,096, in the aggregate,
subject to your continued employment through December 31, 2015, which will be
paid in a single lump sum by March 15, 2016.  You further acknowledge and agree
that the long term incentive programs in which you were eligible to participate
for 2014 and 2015 as set forth in this letter as in effect prior to the Second
Amendment hereto are hereby canceled and terminated, and you shall have no
further right or interest thereunder or with respect thereto.

 

Subject to approval by the Board of Directors, and your continued employment
through the applicable grant date, the Company agrees to grant to you, on each
of December 31, 2014 and December 31, 2015, a phantom unit award with respect to
the MLP’s units covering a number of units equal to $275,000, divided by the
per-share closing price on August 29, 2014 (the “Phantom Unit Awards”).  Each
Phantom Unit Award will be made pursuant to the MLP’s 2013

 

--------------------------------------------------------------------------------


 

Long-Term Incentive Plan, as amended from time to time (the “Plan”), will vest
in full on December 31, 2015 and, if applicable, will accelerate and vest in
full immediately prior to the occurrence of a Change in Control (as defined in
the Plan), subject to your continued service at least until immediately prior to
such Change in Control.  The terms and conditions of each Phantom Unit Award
will be set forth in a separate phantom unit award agreement to be entered into
by the Company, the MLP and you which will evidence the grant of such Phantom
Unit Award.”

 

2.             This Second Amendment shall be and, as of the date hereof, is
hereby incorporated in and forms a part of, the Employment Agreement.

 

3.             Except as expressly provided herein, all terms and conditions of
the Employment Agreement shall remain in full force and effect.

 

(Signature page follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first written above.

 

 

 

EMERGE ENERGY SERVICES GP, LLC

 

 

 

 

 

By:

/s/ Ted Beneski

 

 

Name: Ted Beneski

 

 

Title: Chairman of the Board

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Robert Lane

 

Robert Lane

 

--------------------------------------------------------------------------------